FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SANDRA ROMERO-VALENZUELA,                         No. 09-71525

               Petitioner,                        Agency No. A093-142-519

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Sandra Romero-Valenzuela, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Reynoso-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cisneros v. Gonzales, 491 F.3d 1001, 1002 (9th Cir. 2007) (per curiam), and we

grant the petition for review and remand for further proceedings.

      In concluding that the agency lacked jurisdiction to reopen Romero-

Valenzuela’s proceedings as a result of her prior deportation, the BIA did not have

the benefit of Reyes-Torres v. Holder, 645 F.3d 1073 (9th Cir. 2011), in which we

held that 8 C.F.R. § 1003.2(d) did not preclude the filing of a motion to reopen

after the petitioner had been removed. See Reyes-Torres, 645 F.3d at 1076-77; see

also Reynoso-Cisneros, 491 F.3d at 1002 (treating departure bars under 8 C.F.R.

§§ 1003.2(d) and 1003.23(b)(1) as substantively identical). We remand to the BIA

in light of this intervening caselaw.

      In light of our disposition, we need not address Romero-Valenzuela’s

remaining contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   09-71525